


--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE OF STOCK


     This Agreement for Purchase of Stock  ("Agreement") is made and deemed
effective as of January 10, 2008, by and between US Biodefense, Inc. (referred
to as "Seller"), on one side, and Scott Gallagher or his assigns, successors
and/or nominees (referred to as "Purchaser"), on the other side, with reference
to the herein recitals, terms and conditions.


RECITALS


     A. Seller’s representative is a shareholder of record and current Chairman
and CEO of U.S. Biodefense, Inc. a Utah Corporation (the "Corporation");


     B. Purchaser desires to purchase and Seller desire to sell or cause to be
sold a certain number of common shares of the Corporation’s stock as identified
in Exhibit  "A" (the  "Stock") upon the terms and subject to the conditions
hereinafter set forth;


     C. Purchaser further desires to be retained by the Corporation as Chairman
of the board of directors and Chief Executive Officer in conjunction with
consummation of the transaction contemplated by this Agreement;


     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:


AGREEMENT


     1.0 Purchase and Sale; Closing.


     1.1 Purchases and Sale of Corporation’s Common Stock.
     Subject to the terms and conditions hereinafter set forth, at the closing
of the transaction (defined below) contemplated hereby, Seller shall
collectively sell, convey and transfer, or cause to be sold, conveyed or
transferred, the Stock and deliver to Purchaser certificates representing the
Stock, and the Purchaser shall purchase from the Seller the Stock in
consideration of the purchase price set forth in Section 2, below.  The
certificates representing the Stock shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, and shall have
all the necessary documentary transfer tax stamps affixed thereto at Sellers'
sole expense.


     1.2 Procedure for Closing.
     The closing of the transaction contemplated by this Agreement shall be held
on January 10, 2008 at 1:00 p.m. EST, or such other place, date and time as the
parties hereto may otherwise agree (such date to be referred to in this
Agreement as the "Closing Date").


     1.3 Deliveries by Sellers.
     On the Closing Date, Sellers shall deliver to Purchaser the following:


                          A. Those certificates evidencing the Stock as set
forth in Section 3.2, below; and
B.  
Executed resignation of David Chin; and

C.  
Executed Employment agreement for Scott Gallagher



     1.4 Deliveries by Buyers.
     On the Closing Date, Purchaser shall deliver to Seller, in accordance with
the allocations set forth in Exhibit "A" hereto, checks or wire transfers
totaling $150,000 as full consideration of the contemplated purchase of
5,000,000 (FIVE MILLION) shares of the sellers common stock..
 
     2.0 Amount and Payment of Purchase Price.


     The full purchase price of the Stock shall be $150,000 in accordance with
the allocation set forth in Exhibit "A" attached and incorporated herein, all in
the aggregate sum of One Hundred Fifty Thousand ($150,000) Dollars and 00/100.


     3.0 Sellers' Representations and Warranties.
     Seller hereby warrants and represent as follows:


     3.1. Validity of Agreement.
     This Agreement has been duly executed and delivered by Seller and is a
legal, valid and binding obligation upon Seller, enforceable in accordance with
its terms, except as may be limited by the laws of bankruptcy or equity.


     3.2 Title to Shares.
     The ten million shares of Stock and free and clear of all liens, security
interests, charges or other encumbrances, except as otherwise disclosed in
writing by Seller. Seller is not party to any agreement, written or oral,
creating rights in respect to the Stock in any third person or relating to the
voting of the Stock. There are no existing warrants, options, stock purchase
agreements, stock transfer restriction agreements, redemption agreements, calls
or rights to subscribe of any character relating to the Stock, nor are there any
securities convertible into such stock.


     3.3 Voluntary and Intelligent Execution.
     Seller has entered into the transaction contemplated by this Agreement at
Sellers' own free will and without any fraud or coercion of any kind. Seller has
not relied on any representations not contained in this Agreement. Seller has
had the opportunity to seek the advice of competent and independent legal
counsel with respect thereto and undertaken such investigation into the relevant
facts as Seller deemed necessary and appropriate.


     3.4 Authority Relative to this Agreement.
     Except as otherwise stated herein, Seller has full power and authority to
execute this Agreement and carry out the transaction contemplated by it and no
further action is necessary by Seller to make this Agreement valid and binding
upon Seller and enforceable against him, individually or jointly, in accordance
with the terms hereof, or to carry out the actions contemplated hereby. The
execution, delivery and performance of this Agreement by Seller will not:


          A. Constitute a breach or a violation of the Corporation's Certificate
of Incorporation, By-Laws, or of any law, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which any of them are a party,
or by which it is bound;


          B.  Constitute a violation of any order, judgment or decree to which
any of them are a party or by which its assets or properties are bound or
affected; or


          C. Result in the creation of any lien, charge or encumbrance upon any
of their assets or properties, except as stated herein.


      3.5 Seller’s Liability Representation.
Seller hereby represents that Schedule “C” contains the full list of outstanding
liabilities of the Company as of the Closing Date and hereby indemnifies the
Purchaser for any and all amounts in excess of those described on Schedule “C”.


      3.6 Audit Representation.
To the best of Seller’s belief and knowledge, the Corporation’s books are
“Auditable” for the fiscal year ended 2007. Further the Seller guarantee’s that
he will deliver complete audited financial results for the fiscal year ended
December 31, 2007 at his full expenses by February 10, 2008. Further, at
closing, the seller will deliver to the Purchaser the Corporate book, including
copies of all of the Corporation’s executed board resolutions and approved
contracts.  In addition the Seller pledges full cooperation with the Purchaser
in completing the aforementioned transaction.


     4.0 Release and Waiver.
     For the consideration and mutual promises herein contained, the Seller, on
behalf of himself and for all of its officers, directors, trustees,
shareholders, heirs, executors, administrators, attorneys, consultants,
successors and assigns, principals, agents, servants, employees,
representatives, and each of them, hereby forever release and discharge
Purchaser and the Corporation and their companies, officers, directors,
trustees, shareholders, heirs, executors, administrators, attorneys,
consultants, successors and assigns, partners, principals, agents, servants,
employees, representatives, and each of them, from any and all actions, causes
of action, judgments, liens, promises, agreements, contracts, obligations,
Transactions, indebtedness, costs, damages, losses, lawsuits, arbitrations,
appeals, claims, liabilities, indemnifications, debts, restrictive covenants,
demands, attorney’s fees or expenses of any nature whatsoever, except as
expressly set forth in this Agreement, and rights of any kind or character,
known or unknown or speculative, arising out of, based upon, or relating to any
claim, whether known or unknown, concerning in any manner Purchaser or the
Corporation.


     5.0 Indemnification.


     5.1 Definition.
     As used in this provision, "Damages” means all claims, damages,
liabilities, losses, judgments, settlements, and expenses, including, without
limitation, all reasonable fees and disbursements of counsel incident to the
investigation or defense of any claim or proceeding or threatened claim or
proceeding.


     5.2 Terms of Indemnification.
     Seller agrees to jointly and severally indemnify, defend and hold harmless
Purchaser from all Damages (i) proximately caused by the fault or negligence of
Seller, its officers, employees or agents; (ii) which relate in any manner to
the terms and obligations of this Agreement; (iii) which relate to any other
failure by Seller to comply with any terms of this Agreement; (iv) which relate
to any failure by Seller to comply with applicable laws and/or regulations in
accordance with this   Agreement; (v) resulting from any breach of any
representation, warranty, covenant or promise made by Seller in this Agreement;
and/or (vi) resulting from any and all federal, state or local tax liabilities
of Seller that in any manner impact Purchaser.


     5.3 Notice of Claim.
     Seller shall promptly notify Purchaser in writing of any claim asserted by
a third person that might give rise to any indemnity obligation hereunder.
Failure of Seller to promptly give such notice shall not relieve that individual
of his indemnification obligations under this Agreement.  Together with or
following such notice, Seller shall deliver to Purchaser copies of all Notices
and documents received by such party relating to the asserted claim (including
court papers).


     6.0 Expenses.
     Each of the parties hereto shall pay its own expense in connection with
this Agreement and the transactions contemplated hereby, including the fees and
expenses of its counsel and its certified public accountants and other experts.


     7.0 Conditions Precedent.


     7.1 Purchaser's obligations under this Agreement are expressly conditioned
upon, among other requirements stated herein, (i) the negotiation and execution
of an executive employment agreement between the Corporation and Purchaser’s
representative, (ii) effective resignation of all present board members and
officers of the Corporation, and (iii) the election of Purchaser’s
representative as the CEO of the Corporation.  Seller acknowledges and
understands that the Corporation intends to retain and employ Purchaser’s
representative as an officer and/or director of the Corporation.  Seller further
acknowledges and hereby waives any conflict of interest by virtue of the
intended employment of Purchaser’s representative by the Corporation.


     7.2 In the event that Purchaser, Corporation or any third party fails to
execute any of the above referenced agreements for any reason, then any deposits
made by Purchaser to Seller, either individually or collectively, towards
purchase of the Stock shall be immediately refunded by Seller and Purchaser's
obligations under this Agreement shall be fully extinguished. Further, in such
event, all items delivered by Seller shall be returned to same, including the
Stock.


     8.0 Miscellaneous.


     8.1 Waivers.
     No action taken pursuant to this Agreement, including any investigation by
or on behalf of any party shall be deemed to constitute a waiver by the party
taking such action or compliance with any representation, warranty, covenant or
agreement contained herein, therein and in any documents delivered in connection
herewith or therewith.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


     8.2 Notices.
     All notices, requests, demands and other communications, which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if delivered or mailed, first class mail, postage prepaid:


                     To Seller:                         See Exhibit "B"


                     To Purchaser:                 Scott Gallagher
300 State Street East, Suite 226
Oldsmar, Florida 34677
813-749-8805/Voice
727-417-7807/Cell
215-689-2748/Fax


     Or to such other address as such party shall have specified by notice in
writing to the other party.


     8.3 Merger and Integration.
     This Agreement contains the entire understanding of the parties.  There are
no representations, covenants or understandings other than those, either
express, implied or referred to herein.  Each party acknowledges that there are
no conditions to this Agreement other than those expressed or referred to
herein.  Each party further acknowledges that no other party or any agent or
attorney of any other party has made any promise, representation or warranty
whatsoever, express or implied or statutory, not contained or referred to
herein, concerning the subject matter hereof, to induce him to execute this
Agreement, and he acknowledges that he has not executed this Agreement in
reliance on any such promise, representation or warranty not specifically
contained or referred to herein.


     8.4 Sections and Other Headings.
     The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.


     8.5 Governing Law.
     This Agreement, and all transactions contemplated hereby, shall be governed
by, construed and enforced in accordance with the laws of the State of
Nevada.  The parties herein submit to personal jurisdiction and venue of a court
of subject matter jurisdiction, which is appropriate for Tampa, Florida.


     8.6 Attorney's Fees and Court Costs.
     In the event that litigation results from or arises out of this Agreement
or the performance thereof, the parties agree to reimburse the prevailing
party's reasonable attorney's fees, court costs, and all other expenses, whether
or not taxable by the court as costs, in addition to any other relief to which,
the prevailing party may be entitled.


     8.8 Contractual Procedures.
     Unless specifically disallowed by law, should litigation arise hereunder,
service of process therefore, may be obtained through certified mail, return
receipt requested; the parties hereto waiving any and all rights they may have
to object to the method by which service was perfected.


     8.9 Partial Invalidity.
     If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
will nevertheless continue in full force without being impaired or invalidated
in any way.


     8.10 Survival of Representations and Warranties.
     The representations and warranties of the parties including indemnification
obligations contained herein shall survive following the Closing Date.


     8.11 Further Assurances.
     The parties agree to take all further actions, including execution of
documents, which are reasonably necessary to effectuate the transaction
contemplated by this Agreement.


     8.12 Binding on Successors.
     This Agreement and covenants and conditions herein contained shall apply
to, be binding upon and inure to the benefit of the respective heirs,
administrators, executors, legal representatives, assignees, successors and
agents of the parties hereto.


     8.13 Specific Performance.
     The parties agree that remedies, at least for any breach or threat of
breach of this Agreement, may be inadequate and that, in the event of any such
breach or threat of breach, the non-breaching party will be entitled, in
addition to all other rights and remedies otherwise available at law or in
equity, to the equitable remedy of injunctive relief to enforce the provisions
of this Agreement.


     8.14 Joint Preparation.
     This Agreement is to be deemed to have been jointly prepared by the parties
hereto and any uncertainty and ambiguity existing herein shall not be
interpreted against any party hereto, but according to the application of the
rules of interpretation of contracts, if any such uncertainty or ambiguity
exists.


     8.15 Counterparts.
     This Agreement can be executed in one or more counterparts and the
counterparts signed in the aggregate shall constitute a single, original
instrument.  A facsimile/photocopy of this Agreement may be used in lieu of the
original for all purposes.


     IN WITNESS WHEREOF, the parties have executed this Agreement (consisting of
9 pages including Exhibits "A", “B” and "C") so that it is deemed effective as
of the day and year first written above.


SELLER:                                                                                    
PURCHASER:
US Biodefense,
Inc.                                                                                     Scott
Gallagher




By:          /s/ David
Chin                                                   By:         /s/ Scott
Gallagher                                           
David Chin,
CEO                                                                                   Scott
Gallagher, CIO


Dated:  January 10,
2008                                                                                     Dated:  January
10, 2008



--------------------------------------------------------------------------------



 
EXHIBIT "A"


SELLERS' ALLOCATION OF SHARES/PURCHASE PRICE
 
SHARES TO BE DELIVERED:


SHAREHOLDER                                               COMMON
SHARES                                                                           


Scott Gallagher                                                      5,000,000




Total                                                 5,000,000
           =======
 
CASH DISBURSEMENT


US BioDefense, Inc.                                            $150,000 (to be
applied to an existing debt obligation of the Company)
 